Case 4:18-cv-10427-LVP-EAS ECF No. 25-7, PagelD.340 Filed 04/03/19 Page 1 of 7

 

EXHIBIT 6
Case 4:18-cv-10427-LVP-EAS ECF No. 25-7, PagelD.3

41. Filed 04/03/19 P
WERNER U. SPITZ, M.D., FCAP age 2 of 7

Forensic Pathology and Toxicology
23001 Greater Mack
St. Clair Shores, Michigan 48080

Phone: 586 776-2060 Fax: 586 776-8722

Diane L. Lucke, B.S. E-mail: wuspitz@aol.com
Administrative Assistant/Office Manager

March 15, 2019
MAR 2 © 2019

Herbert A. Sanders, Esq.
The Sanders Law Firm
615 Griswold, Suite 913
Detroit, Ml 48226

Re: Anthony Demone Reed, deceased v City of Detroit
Our File No: 6710

Dear Mr. Sanders:

At your request | have reviewed and evaluated the materials in the aforementioned case, with

regard to specific issues concerning the demise of Anthony Demone Clark-Reed.

The materials reviewed are:

» Wayne County Medical Examiner’s autopsy report
» Videos (5)

« Detroit Police report

# Complaint

= Deposition of Officer Tracy Moreno

The records indicate, on March 30, 2015, at approximately 9:00 PM, Anthony Clark-Reed was
stopped by three Detroit Police officers in a patrol vehicle for driving a vehicle with dark tinted
windows. One of the officers pulled Clark-Reed out from his vehicle onto the ground, in prone
position, straddled him and applied handcuffs behind Clark-Reed’s back. To apply the handcuffs
behind Clark-Reed’s back, the Officer Tracy Moreno states on page 33, lines 17/18 of his
deposition that he sat on the small of Clark-Reed’s back, right above his buttocks. During this

procedure, Clark-Reed complained to the officers that he suffered of asthma and could not
breathe.

 
S| Reese VP-EAS ECF No. 25-7, PagelD.342 Filed 04/03/19 Page 3 of 7

Anthony Demone Reed, deceased
March 15, 2019
Page two

Reed was a large person weighing 376 Ibs. Sitting on the small of Clark-Reed’s back would
compress the abdomen pushing the abdominal organs against the diaphragm. Such procedure

would make it impossible for Clark-Reed to breathe, as he stated to the officers.

The officers lifted the handcuffed Clark-Reed off the ground and walked him to their patrol car.
Clark-Reed continued to struggle with his breathing due to air hunger, which is what happens in
an acute asthmatic attack. An acute asthmatic attack is always a dire emergency that requires
proper emergent treatment to be effective. Treatment consists of medication applied from an

inhaler.

Clark-Reed requested that the officers get his asthma inhaler from his vehicle. According to the
police report, the inhaler was administered by the officers multiple times but failed to work. To
relieve an acute asthmatic attack, haphazard administration of the drug from an inhaler into the
mouth does not work. The drug needs to reach the smallest air tubes within each lung,
otherwise the use of the inhaler remains ineffective, as it was in this case. When the patient
administers the drug to himself, he is able to coordinate the depression of the inhaler with his

breathing, only then does the drug reach the desired locations in the lungs.

Clark-Reed’s condition worsened and he slumped to the ground. He appeared to stop breathing
and was foaming at the mouth. An officer cleared his airway and CPR was initiated. EMS was
called and took over from the officers upon arrival. Clark-Reed was transported to Detroit
Receiving hospital but when resuscitation was not successful, he was pronounced dead at 9:57
PM, less than one hour after the initial arrest.

An autopsy was performed at the Wayne County Medical Examiner’s Office the next morning.
The autopsy determined Clark-Reed’s body weight at 376 Ibs., which is morbid obesity. His
heart was markedly enlarged with a weight of 600 grams, which is cardiomegaly, due to a
thickened left ventricular wall caused by long standing high blood pressure. The lungs showed a
weight of 575 grams and 425 grams, right and left respectively, due to congestion and edema,
meaning that fluids in the lungs accumulated and caused the increased weight. Also, the lungs
were hyper-inflated and revealed mucous plugs in the bronchi and small muscle hypertrophy

causing constriction of the airways, all manifestations of an acute asthmatic attack. The mucous

 
Case 4:18-cv-10427-LVP-EAS ECF No. 25-7, PagelD.343 Filed 04/03/19 Page 4 of 7
Herbert A. Sanders, Esq.

Anthony Demone Reed, deceased
March 15, 2019
Page three

plugs within the airways and the constriction of the airways accounted for the difficulty breathing
and air hunger during the arrest.

Stress and agitation are notorious for causing acute onset of asthmatic attacks in predisposed
individuals. Anthony Clark-Reed, 25 year old, African American male died as a result of
asphyxiation due to inability to breathe brought on by asthma, triggered by stress, agitation and

fear during his arrest. But for ineffective use of an inhaler, Clark-Reed would not have died.

Anthony Clark-Reed experienced utmost conscious pain and suffering, air hunger and fear of

doom during this avoidable termination of his life.

Lastly, Anthony Clark-Reed had a normal life expectancy currently to age 80 years had he been
provided with timely and effective treatment of his asthma. However it should be noted, with
medical supervision and advances in the treatment of asthma, he would have likely lived

significantly longer.

All my opinions are based on my education, training and experience and are rendered to a

reasonable degree of medical certainty.

Should additional information become available, | may amend this report.

Sincerely yours/ \

  
 

erner U. Spitz, M.D., FCAP

WUS:dll
Dk:sand031519cor6710

 
Case 4:18-cv-10427-LVP-EAS ECF No. 25-7, PagelD.344 Filed 04/03/19 Page 5 of 7
WERNER U. SPITZ, M.D., FCAP

Forensic Pathology and Toxicology
23001 Greater Mack
St. Clair Shores, Michigan 48080

Phone: 586 776-2060 Fax: 586 776-8722

Diane L. Lucke, B.S. E-mail: wuspitz@aol.com
Administrative Assistant/Office Manager

July 23, 2018

Herbert A. Sanders, Esq.
The Sanders Law Firm
615 Griswold, Suite 913
Detroit, MI 48226

Re: Anthony Demone Reed, deceased v City of Detroit
Our File No: 6710

Dear Mr. Sanders:

At your request | have reviewed and evaluated the materials in the aforementioned case, with

regard to specific issues concerning the demise of Anthony Demone Clark-Reed.

The materials reviewed are:

=» Wayne County Medical Examiner's autopsy report
» Videos (5)

= Detroit Police report

=» Complaint

The records indicate, on March 30, 2015, at approximately 9:00 PM, Anthony Clark-Reed was
stopped by three Detroit Police officers in a patrol vehicle for driving a vehicle with dark tinted
windows. One of the officers pulled Clark-Reed out from his vehicle onto the ground, in prone
position, straddled him and applied handcuffs behind Clark-Reed’s back. During this procedure,

Clark-Reed complained to the officers that he suffered of asthma and could not breathe.

The officers lifted the handcuffed Clark-Reed off the ground and walked him to their patrol car.
Clark-Reed continued to struggle with his breathing due to air hunger, which is what happens in
an acute asthmatic attack. An acute asthmatic attack is always a dire emergency that requires
proper emergent treatment to be effective. Treatment consists of medication applied from an

inhaler.

 
Case 4:18-cv-10427-LVP-EAS ECF No. 25-7, PagelD.345 Filed 04/03/19 Page 6 of 7

Herbert A. Sanders, Esq.

Anthony Demone Reed, deceased
July 23, 2018

Page two

Clark-Reed requested that the officers get his asthma inhaler from his vehicle. According to the
police report, the inhaler was administered by the officers multiple times but failed to work. To
relieve an acute asthmatic attack, haphazard administration of the drug from an inhaler into the
mouth does not work. The drug needs to reach the smallest air tubes within each lung,
otherwise the use of the inhaler remains ineffective, as it was in this case. When the patient
administers the drug to himself, he is able to coordinate the depression of the inhaler with his

breathing, only then does the drug reach the desired locations in the lungs.

Clark-Reed’s condition worsened and he slumped to the ground. He appeared to stop breathing
and was foaming at the mouth. An officer cleared his airway and CPR was initiated. EMS was
called and took over from the officers upon arrival. Clark-Reed was transported to Detroit
Receiving hospital but when resuscitation was not successful, he was pronounced dead at 9:57

PM. less than one hour after the initial arrest.

An autopsy was performed at the Wayne County Medical Examiner's Office the next morning.
The autopsy determined Clark-Reed’s body weight at 376 Ibs., which is morbid obesity. His
heart was markedly enlarged with a weight of 600 grams, which is cardiomegaly, due to a
thickened left ventricular wall caused by long standing high blood pressure. The lungs showed a
weight of 575 grams and 425 grams, right and left respectively, due to congestion and edema,
meaning that fluids in the lungs accumulated and caused the increased weight. Also, the lungs
were hyper-inflated and revealed mucous plugs in the bronchi and small muscle hypertrophy
causing constriction of the airways, all manifestations of an acute asthmatic attack. The mucous
plugs within the airways and the constriction of the airways accounted for the difficulty breathing

and air hunger during the arrest.

Stress and agitation are notorious for causing acute onset of asthmatic attacks in predisposed
individuals. Anthony Clark-Reed, 25 year old, African American male died as a result of
asphyxiation due to inability to breathe brought on by asthma, triggered by stress, agitation and

fear during his arrest. But for ineffective use of an inhaler, Clark-Reed would not have died.

Anthony Clark-Reed experienced utmost conscious pain and suffering, air hunger and fear of

doom during this avoidable termination of his life.

 
Case 4:18-cv-10427-LVP-EAS ECF No. 25-7, PagelD.346 Filed 04/03/19 Page 7 of 7

Herbert A. Sanders, Esq.

Anthony Demone Reed, deceased
July 23, 2018

Page three

Lastly, Anthony Clark-Reed had a normal life expectancy currently to age 80 years had he been
provided with timely and effective treatment of his asthma. However it should be noted, with
medical supervision and advances in the treatment of asthma, he would have likely lived

significantly longer.

All my opinions are based on my education, training and experience and are rendered to a

reasonable degree of medical certainty.

Should additional information become available, | may amend this report.

Sincerely yours, .

  

WUS:dll
Dk:sand072318cor6710
